UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4248



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BILLY RAY CRAWFORD, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:05-cr-470-TLW)


Submitted: February 22, 2007              Decided:   February 28, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David G. Pagliarini, HINCHEY MURRAY & PAGLIARINI, LLC, Charleston,
South Carolina, for Appellant. Arthur Bradley Parham, OFFICE OF THE
UNITED STATES ATTORNEY, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Billy Ray Crawford pled guilty to conspiracy to possess

with intent to distribute fifty grams or more of cocaine base

(crack) and 500 grams or more of cocaine, in violation of 21

U.S.C.A. §§ 846, 841(a), (b)(1)(A) (West 1999 & Supp. 2006).            The

district court imposed a sentence of 360 months imprisonment and

ten years of supervised release.     Crawford’s attorney has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

raising two issues but stating that, in his view, there are no

meritorious issues for appeal.     Crawford has filed a pro se motion

requesting substitute counsel or an order directing his attorney to

perfect the appeal.    We deny the motion, and affirm the district

court’s judgment.

          In the Anders brief, counsel argues that Crawford’s

sentence violates the Sixth Amendment because it includes an

enhancement for possession of a firearm during the offense, even

though Crawford did not admit that he possessed a weapon.                The

record   reveals    that   several        cooperating     witnesses     told

investigators   that   Crawford   carried     a    gun   during   his   drug

activities, that Crawford withdrew his objection to the enhancement

at the sentencing hearing, and that he was sentenced under an

advisory guideline scheme. Because the sentence did not exceed the

statutory maximum sentence that applied based on Crawford’s guilty

plea, no Sixth Amendment error occurred.          United States v. Morris,


                                  - 2 -
429 F.3d 65, 72 (4th Cir. 2006).         Moreover, the court did not

plainly err in making the weapon enhancement.

          Crawford also asserts that he was entitled to a downward

departure for substantial assistance, and that the government

failed to comply with the terms of the plea agreement when it did

not move for a departure. However, the agreement provided that the

government would move for a departure only if it deemed Crawford’s

cooperation to be substantial.

          Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.     Accordingly, we affirm

the conviction and sentence.     We deny Crawford’s motion for new

counsel or, alternatively, for an order directing his attorney to

file a non-Anders brief.   This court requires that counsel inform

his client, in writing of his right to petition the Supreme Court

of the United States for further review.      If the client requests

that such a petition be filed, but counsel believes that such a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.     Counsel’s motion must

state that a copy thereof was served on the client.      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                            AFFIRMED


                                 - 3 -